Citation Nr: 1013419	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  99-09 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for 
asymmetric inflammatory polyarthritis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, his mother and his father


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from September 1990 to March 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted service connection for 
asymmetric inflammatory polyarthritis with an evaluation of 
40 percent, effective March 4, 1999.  A November 1999 rating 
decision granted an increased evaluation of 60 percent, 
effective March 4, 1999.

As the RO did not assign the maximum disability rating 
possible, the appeal for a higher initial evaluation for 
asymmetric inflammatory polyarthritis remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant 
has filed a notice of disagreement as to an RO decision 
assigning a particular rating, a subsequent RO decision 
assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).
  
This matter was previously before the Board in July 2003 and 
November 2007 and was remanded for further development to 
comply with VA's duty to assist.  As will be discussed below, 
the Board finds that the there has been substantial 
compliance with the remands and will proceed to adjudicate 
the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) 
(noting that a remand is not required under Stegall v. West, 
11 Vet. App. 268 (1998) where the Board's remand instructions 
were substantially complied with), aff'd, Dyment v. Principi, 
287 F.3d 1377 (2002).

In August 1999, a Decision Review Officer (DRO) hearing was 
held at the RO and a transcript of that hearing is of record.  
The Board notes that, pursuant to his request, the appellant 
was scheduled for a Travel Board hearing at the RO in July 
1999; however, he cancelled that hearing in correspondence 
dated in June 1999.  In a letter dated in June 2000, the 
appellant was informed that the hearing had been rescheduled 
for July 2000.  However, VA records indicate that the 
appellant failed to report for that hearing.  As he has not 
provided cause for his failure to appeal or requested another 
hearing, the appellant's hearing request is deemed withdrawn, 
and the Board will proceed with its review on the present 
record.  See 38 C.F.R. § 20.704(d)(e).

The appellant submitted a claim in June 2004 for scar tissue 
from arthritis secondary to service-connected polyarthritis.  
He noted that he had arthroscopic surgery to the left knee in 
June 2004.  In a December 2004 statement, the appellant 
clarified that he had torn cartilage in his left knee, which 
he asserted was caused by service-connected asymmetric 
inflammatory polyarthritis.  In an April 2006 rating 
decision, the RO noted that the appellant's left knee 
disability claim was part of his service-connected disability 
of asymmetric inflammatory polyarthritis and did not address 
the claim.  However, the Board finds that the appellant's 
left knee disability claim, to include torn cartilage in the 
left knee, is separate claim from the appellant's claim for 
an increased rating for asymmetric inflammatory 
polyarthritis.  Moreover, the issue was not addressed in the 
September 2009 supplemental statement of the case and the 
claims file does not reflect that this matter has been 
adjudicated.  Therefore, the matter is referred to the RO for 
appropriate action.

In the November 2007 remand, the Board noted that in a May 
2000 VA Form 646, the appellant's representative had raised a 
claim for a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  
The claims file does not reflect that this matter has been 
adjudicated.  Therefore, the matter is again referred to the 
RO for appropriate action.

In addition, the November 2007 Board remand noted that the 
appellant had filed a September 2005 notice of disagreement 
with a June 2005 reduction in the appellant's compensation 
implemented by the RO.  It was not clear from the claims file 
whether a decision had been made with respect to this matter.  
The matter is again referred to the RO for appropriate 
action. 

As noted above, the issues of service connection for a left 
knee disability, to include as secondary to service-connected 
asymmetric inflammatory polyarthritis, TDIU, and the June 
2005 reduction of the appellant's VA disability compensation 
have been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  


FINDING OF FACT

The evidence shows that the appellant's service-connected 
asymmetric inflammatory polyarthritis has not been manifested 
by constitutional manifestations associated with active joint 
involvement, which were totally incapacitating.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 60 percent for service-connected asymmetric 
inflammatory polyarthritis have not been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5002 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for an initial 
rating in excess of 60 percent for asymmetric inflammatory 
polyarthritis.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Because the April 1999 rating decision granted the 
appellant's claim for service connection for asymmetric 
inflammatory polyarthritis, such claim is now substantiated.  
His filing of a notice of disagreement as to the April 1999 
rating decision does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. 
§ 3.159(b)(3) (2009).  Rather, the appellant's appeal as to 
the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§ 5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the appellant of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here, as 
will be discussed below.

The May 1999 statement of the case (SOC), under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic code (DC) for rating the 
disability at issue (38 C.F.R. § 4.87, DC 6204), and included 
a description of the rating formulas for all possible 
schedular ratings under this diagnostic code.  The appellant 
was thus informed of what was needed not only to achieve the 
next-higher schedular rating, but also to obtain all 
schedular ratings above that assigned.  Therefore, the Board 
finds that the appellant has been informed of what was 
necessary to achieve a higher rating for the service-
connected disability at issue.

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
treatment records are in the file, including the VA treatment 
records from March 2003 to present, which were requested in 
the November 2007 Board remand.  The claims folder also 
contains the medical records requested in the July 2003 Board 
remand.  Private medical records identified by the appellant 
have been obtained, to the extent possible.  The appellant 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the appellant's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

As requested by the November 2007 Board remand, the appellant 
was provided with an appropriate VA examination in August 
2009.  The appellant was also provided with a VA examination 
in November 2005.  The appellant has not reported receiving 
any recent treatment specifically for this condition (other 
than at VA and the private treatment mentioned above, records 
of which are in the file), and there are no records 
suggesting an increase in disability has occurred as compared 
to the prior VA examination findings.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the appellant's service-connected disorder 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The August 
2009 and November 2005 VA examination reports are thorough 
and supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.  Thus, the Board finds that the RO substantially 
complied with the mandates of the November 2007 remand.  See 
Dyment v. West, supra.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II.  Increased Rating

The April 1999 rating decision granted the appellant service 
connection for asymmetric inflammatory polyarthritis with an 
initial evaluation of 40 percent, effective March 4, 1999.  
The November 1999 rating decision granted an increased 
evaluation of 60 percent, effective March 4, 1999.  The 
appellant has asserted that he is entitled to an initial 
rating in excess of 60 percent for asymmetric inflammatory 
polyarthritis.  For the reasons that follow, the Board 
concludes that a higher initial rating is not warranted.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id. After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the appellant.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as the left knee appeal in this case, 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In an appeal for 
an increased rating, staged ratings are also appropriate when 
the "factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 
505 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Presently, the appellant's service-connected asymmetric 
inflammatory polyarthritis is evaluated as 60 percent 
disabling, effective March 4, 1999, the date of service 
connection,  under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5002, for rheumatoid arthritis.

As service connection has been established for the disability 
at issue from March 4, 1999, the rating period on appeal is 
from March 4, 1999.  38 C.F.R. § 3.400(o)(2) (2009).  
However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2009) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
history of a disability is for consideration in rating a 
disability.

Under Diagnostic Code 5002, when considering the extent of 
active disease process, a 100 percent evaluation is assigned 
when there are constitutional manifestations associated with 
active joint involvement, totally incapacitating; a 60 
percent rating when less than the criteria for a 100 percent 
evaluation are met, but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring 4 or more times a year 
or a lesser number over prolonged periods; a 40 percent 
rating as to symptom combinations productive of definite 
impairment of health or incapacitating exacerbations 
occurring 3 or more times a year; and a 20 percent evaluation 
when there is evidence of one or two exacerbations per year.

Additionally, chronic residuals such as limitation of motion 
or ankylosis are to be rated under the appropriate diagnostic 
codes for the specific joints involved.  Where, however, the 
limitation of motion in a specific joint is noncompensable, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Throughout the period of the appeal, there is no evidence 
that the appellant's asymmetric inflammatory polyarthritis 
had constitutional manifestations associated with active 
joint involvement, which were totally incapacitating.  The 
appellant also had a full range of motion in all of his 
joints throughout most of the period of the appeal.  A 
December 1998 service treatment record reflects that the 
appellant was diagnosed with asymmetric inflammatory 
polyarthritis in service.  The August 2009 VA examination 
report indicated that the appellant had active inflammatory 
polyarthritis, however, there were no constitutional symptoms 
or incapacitating episodes of arthritis in the appellant's 
joints.  The appellant was able to stand for three to eight 
hours, with only short rest periods.  The appellant was also 
able to walk one to three miles and his gait was normal.  

The August 2009 VA examination report reflects that the 
appellant had pain in his knees, but no instability, 
stiffness, weakness, incoordination, decreased speed of joint 
motion, episodes of dislocation or subluxation, locking 
episodes, effusions, symptoms of inflammation, or flare-ups 
of joint disease.  The report also reflected that the 
appellant had pain and stiffness in his ankles, but no 
instability, weakness, incoordination, decreased speed of 
joint motion, episodes of dislocation or subluxation, locking 
episodes, effusions, symptoms of inflammation, or flare-ups 
of joint disease.  

In addition, the August 2009 VA examination report reflects 
that the appellant had no limitation of motion and objective 
evidence of pain in his knees and ankles.  The report 
indicates that the appellant had a normal flexion and 
extension of 0  to 140 degrees in both knees.  There was no 
objective evidence of pain with active motion on the left and 
right sides.  There was no objective evidence of pain 
following repetitive motion.  The left and right ankles had 
dorsiflexion of 0 to 20 degrees, and plantar flexion of 0 to 
45 degrees.  There was no objective evidence of pain with 
active motion in either ankle.  There were also no additional 
limitations after three repetitions of range of motion or 
joint ankylosis.

The August 2009 VA examination report, verified by x-rays, 
indicated that there were mild chronic posttraumatic changes 
and mild hypertrophic changes to the ankles.  There was a 
small left calcaneal spur on the ankle, but no acute 
fracture.  The August 2009 VA examination report, verified by 
x-rays, also found that there were mild osteoarthritic 
changes bilaterally to the knees.  On the right knee, there 
was no significant joint effusion or evidence of fracture of 
dislocation.  A sclerotic focus in the lateral tibial plateau 
was stable and most likely a bone island.  On the left knee, 
there was also mild tricompartmental osteoarthrosis, slightly 
worse in the medial compartment.  There was no evidence for 
joint effusion or fracture, and there were small osteophytes 
of the tibial spines.  

The August 2009 VA examination report did not reflect that 
the appellant has had any recent totally incapacitating 
episodes.  The August 2009 VA examiner noted that the 
appellant had been employed full-time as an engineer for the 
past five to ten years.  The appellant had lost one week from 
work in the last twelve month period.  The VA examiner 
concluded that the appellant's inflammatory polyarthritis had 
no significant effect on his employment.  The VA examiner 
noted that the appellant was able to maintain full time 
employment and perform his activities of daily living.  The 
August 2009 VA examination report specifically reflects that 
the appellant's inflammatory polyarthritis had no effect on 
shopping, recreation, traveling, feeding, bathing, dressing, 
toileting, grooming, and driving.  The inflammatory 
polyarthritis had a mild effect on chores and exercise, and a 
moderate effect on sports.  

The appellant's VA treatment records also fail to indicate 
the appellant had totally incapacitating constitutional 
manifestations associated with active joint involvement or 
objective limitation of motion of the joints during the 
period of the appeal.  A July 2007 VA treatment record 
reflects that the appellant denied having stiffness or 
significant joint pain or muscle aches.  He was able to do 
moderate exercise without difficulty.  A February 2006 VA 
treatment record reflects that the appellant reported that 
his joint symptoms had been stable.  The record indicated the 
appellant had sacroiliac joint fusion, shown by x-ray, with 
no other evidence of ankylosing spondylitis.  The appellant 
had a full range of motion in his lower spine, shoulders, 
elbows, knees, hips and ankle.  A November 2005 VA treatment 
record indicated the appellant had mild decreased range of 
motion of the neck and back and no significant joint 
swellings.  A May 2005 VA treatment record reflects that the 
appellant had a painful right knee, with locking and an 
occasional numb sensation.  He also had lower back pain and 
neck pain, but no joint swelling, erythema or warmth.  He had 
a full range of motion of his shoulders and neck.  He did not 
have pain or swelling in his wrists and elbows, or laxity of 
the right knee or joint line tenderness.  The appellant had 
no ankle effusions or pain.  A November 2004 VA treatment 
record reflects that the appellant had stable pain in his 
knees, but the rests of his joints were fine.  The record 
noted that the appellant was employed.  

The November 2005 VA examination report indicated that the 
appellant reported experiencing pain in both of his hips, 
wrists, ankles, knees, low back, mid-back and neck on a 
constant basis associated with weakness, stiffness, swelling, 
instability and fatigability.  He rated the typical daily 
pain as a 3 to 4 out of 10.  During a flare-up the pain is a 
7 to 8 out of 10.  He reported having a flare-up 
approximately monthly, lasting for two three days.  He 
reported that during a flare-up, he was able to go to work.  
He was employed in automotive engineering.  The November 2005 
VA examiner found the appellant had seronegative 
spondyloarthropathy affecting the joints of the neck, 
thoracic spine, lumbar spine, bilateral wrists, the fingers 
and thumbs of bilateral hands, bilateral knees and bilateral 
ankles.  The appellant did not have any evidence of muscular 
and bone atrophy, and the VA examiner noted that the 
appellant's seronegative spondyloarthropathy should not 
render him unable to engage in substantially gainful 
employment.  

The November 2005 VA examination report indicated that the 
appellant's gait was normal and he had a full range of motion 
in all of his joints.  He had a full range of motion for his 
neck, side bending, lateral rotation, lumbosacral spine, and 
lateral rotation.  However, he reported pain at the end of 
all movements.  The appellant's knees were stable with varus 
and valgus stress and Lachman's sign was negative.  There was 
tenderness to palpation over the joint line of both knees.  
The appellant had a full range of motion in his knees, from 0 
degrees of extension to 140 degrees of flexion.  After 
repetitive-use testing pain began at 105 degrees of flexion 
bilaterally.  The ankle range of motion was also full, from 
20 degrees of extension to 45 degrees of flexion.  However, 
the appellant had pain at 35 degrees flexion after 
repetitive-use testing.  The appellant had a full range of 
motion in his wrists, although after repetitive-use testing, 
the appellant reported having pain.  The range of motion of 
the appellant's fingers and thumb was full, with the 
exception of an inability to touch the thumb to the base of 
the fifth finger by 0.5 inches on the right and by 1.5 inches 
on the left.         

The private medical records of file also do not indicate the 
appellant had totally incapacitating constitutional 
manifestation associated with active joint involvement.  In a 
May 2004 private medical record, J.S., M.D., noted that the 
appellant had been experiencing pain of the left knee, and 
had difficulty standing or walking.  He had no symptoms when 
he was off his feet and no specific injury.  His psoriatic 
arthritis seemed to be doing well, and the appellant 
continued working at a sit-down job.  The appellant had full 
flexion and extension of the left knee, although it was 
painful.  McMurray's sign and anterior drawer sign were 
negative.  A June 2004 letter from M.H., M.D., reflects that 
the appellant had a normal tandem gait, and could toe walk 
and heel walk.  His left knee had +1 effusion.  Lachman's 
tests and drawer sign tests were negative.  McMurray's test 
was positive for medial joint line pathology consistent with 
a possible torn medial meniscus.  Three x-rays of the knee  
revealed a slight amount of joint space narrowing.  A June 
2004 private medical record indicates the appellant underwent 
a left knee arthroscopy.

A January 2003 private medical record from J.S., M.D., 
reported that the appellant had minimal swelling around the 
right knee joint, but there was no localized tenderness.  In 
an October 2002 private medical record, S.N., M.D., indicated 
that the a musculoskeletal exam revealed no evidence of 
active synovitis and no deformities.  In a March 2002 private 
medical record, J.S., M.D., noted that the appellant's right 
knee was slightly swollen, but the left one had a good range 
of motion.  J.S. noted that the appellant should avoid 
overusage of both knees.  An October 2001 private medical 
record from J.S., M.D., found the appellant had no tenderness 
over the small joints of the hands, no swelling, normal hand 
function, and normal wrists and elbows.  A July 2001 private 
medical record indicated the appellant had hyperflexed his 
left knee while bowling, and had difficulty putting weight on 
the knee.  A January 2001 private medical record from J.S., 
M.D., indicated the appellant had no swelling or pain in his 
joints, and there was no tenderness in the joints.  His small 
joints of the hands had normal function, his elbows were 
normal, and there was no tenderness around the knees, and he 
had normal extension.  

The appellant's private medical records from 2000 reveal that 
the appellant experienced pain in his joints, but do not 
indicate the appellant had totally incapacitating 
constitutional manifestations associated with active joint 
involvement.  In a November 2000 private medical record, 
J.S., M.D., noted that the appellant had pain in both wrists 
and the left ankle.  An October 2000 private medical record 
from J.S., M.D., noted that the appellant had problems with 
his left knee, which was swollen, but pain in his back hand 
had improved.  He had no synovitis in the small joints of the 
hands.  The appellant reported that he felt ready to go back 
to his normal activities.  A September 2000 private medical 
record from J.S., M.D., noted that that an MRI of the 
appellant's back indicated it was normal.  Upon physical 
examination, there was no synovitis in the left knee, the 
right knee had slight thickening, but the knees were not sore 
and he was able to move them very well.  He had tenderness in 
the paraspinal area in the lower thoracic and upper lumbar 
spine.  He had pain on flexion and some pain on extension, 
especially on extremes of extension.  Rotation was also 
somewhat painful.  His job required him to stand for 8 hours, 
and he reported being unable to work because of back pain.  
In an August 2000 private medical record, J.S., M.D., noted 
that the appellant had active synovitis in both knees.  His 
straight leg raising test was positive bilaterally and his 
range of motion of the lumbosacral spine was markedly limited 
on flexion due to pain.  In a July 2000 letter, J.S., M.D., 
wrote that the appellant was being treated for chronic 
inflammatory arthropathy, most likely psoriatic arthritis or 
rheumatoid arthritis.  J.S. noted that at the moment, the 
appellant was pretty well controlled on current medications. 

A May 2000 private medical record indicated that x-rays 
revealed an osseous fusion of both sacroiliac joints.  An x-
ray of the appellant's hands indicated the joint spaces of 
the hands and both wrists were maintained and normal.  The 
right ulnar styloid was narrowed with cortical irregularity 
and cortical sclerosis, suggesting post-traumatic changes.  
There was some irregularity of the proximal cortex of the 
left pisiform.  An x-ray of the right foot revealed mild 
bunion formation with early degenerative joint disease of the 
first metatarsal-phalangeal joint.  A review of an x-ray of 
the left foot indicated it was normal.  An August 1999 
private medical record from J.S., M.D., reflects that the 
appellant had synovitis in both ankles and both ankles were 
tender.  

In the August 1999 RO hearing, the appellant reported that 
after a couple of hours of being on his feet, his ankles, 
knees and hips would throb.  The appellant stated that he 
became totally incapacitated at least once a week.  August 
1999 statements from friends of the appellant, W.W. and A.Q., 
indicated the appellant was in pain in February 1999.  

The Board notes that the private medical records reflect that 
in March 1999, the appellant's motion in the March 1999 
private medical report indicated that the appellant's range 
of motion in his right elbow, shoulder, neck, knees and 
lumbosacral spine was limited by pain.  However, these 
limitations changed.  An April 1999 private medical record 
indicated that the appellant was much better and had only 
slight synovitis in a few of the small joints of his hands.  
A May 1999 private medical record reflected that the 
appellant had no swelling and pain in the joints.  In 
addition, although the appellant reported having totally 
incapacitating episodes once a week in his August 1999 RO 
hearing, there is no reference to incapacitating episodes in 
any of his private medical records and VA treatment records.  
The October 2000 private medical record from J.S., M.D., 
indicated the appellant felt ready to go back to his normal 
activities and the July 2001 private medical record indicated 
the appellant had been bowling.  Such temporary limitations 
are not "increases in disability" under 38 U.S.C.A. § 1153 
which would warrant an increased evaluation, even pursuant to 
Hart.  See Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 2002) 
(an increase in disability requires a sustained worsening of 
an underlying disability that resulted from service).

The Board has considered additional functional limitation due 
to factors such as pain, weakness, incoordination and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The March 1999 private 
medical records indicated the appellant had some functional 
limitations due to pain.  The March 1999 private medical 
record indicated the appellant's wrists were swollen, but 
both extended to 45 degrees, and the right flexed to 80 
degrees and the left to 75 degrees, indicating nearly a full 
range of motion.  The right elbow lacked 10 degrees of 
extension, not a compensable limitation on extension.  
Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194(1997).  Even when 
considering the appellant's complaints of pain, the criteria 
for the next-higher assignment of a 100 percent rating under 
Diagnostic Code 5002 based on the appellant's range of motion 
of the joints are not met.

As noted above, staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The Board has 
considered staged ratings, however, the evidence of record 
does not support an evaluation of higher than 60 percent at 
any time during the rating period on appeal.  The evidence 
does not indicate that the appellant had totally 
incapacitating constitutional manifestations associated with 
active joint involvement during the period of this appeal.  
Thus, staged ratings are not warranted.

In conclusion, while the evidence of record does reveal the 
appellant has a history of asymmetric inflammatory 
polyarthritis, the appellant's overall disability picture is 
not shown to be commensurate to the next-higher, 60 percent, 
rating under Diagnostic Code 5002, even when considering 
additional functional limitation due to factors such as pain 
and weakness.  The appellant's private medical records, VA 
treatment records, and statements do not show that the 
appellant's asymmetric inflammatory polyarthritis has 
manifested with totally incapacitating constitutional 
manifestations associated with active joint involvement or 
residuals such as limitation of motion of specific joints at 
any time during the period of appeal.  The August 2009 VA 
examination report indicated the appellant had a full range 
of motion in his ankle and knees and was able to walk one to 
three miles.  A July 2007 VA treatment record indicated the 
appellant denied having stiffness or significant joint pain 
or muscle aches, and reported being able to do moderate 
exercise without difficulty.  The November 2005 VA 
examination report indicated the appellant had a full range 
of motion in his knees, ankles, wrists, lumbosacral spine, 
and neck.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Finally, the evidence does not reflect that the appellant's 
asymmetric inflammatory polyarthritis disability has caused 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The August 2009 VA examination 
report indicated the appellant had been employed full time as 
an engineer for five to ten years and there was no evidence 
of frequent periods of hospitalization.  Hence, referral for 
consideration of assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321 (2009) is not warranted.


ORDER

Entitlement to an initial rating in excess of 60 percent for 
asymmetric inflammatory polyarthritis is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


